Bullard, J.,

delivered the opinion of the court.
This action was instituted, to recover from the defendant the damages he alleges he has sustained, in consequence of the defendant’s slave knocking down a bottle of ink, which was suspended in his shop, and which fell upon a trunk of goods, and stained them. The jury found a verdict in favor of the plaintiff, upon which the court having rendered a judgment, the defendant appealed.
His counsel has called our attention to two bills of exception in the record, upon which he relies for a reversal of thequdgment.
By the first it appears, that the defendant prayed the court to instruct the jury, that if the defendant was responsible at all, it was only for the difference between the value of the goods, before they had sustained the damage complained of, and their value afterwards, and further, that the defendant was not liable for any deterioration of the goods, after the act complained of, nor did the goods become by said act the property of the defendant; but the court refused to give that charge, and told the jury that the amount of damages, if any, which the plaintiff would be entitled to recover, would be the loss of profits which he might have made from the goods, as well as the value of the goods themselves.
We are of opinion, the judge erred in refusing to charge the jury as requested, and that in instructing them as he did, he laid down the law too broadly. It appears to us, that the standard of damages contended for by the defendant’s counsel, is the correct one, and that the damaged property did not, by the act, become the property of the defendant, and at his risk. If the court meant by the profits which the plaintiff might have made, the advance for which he might have sold them, if the accident had not happened, then it cannot be distinguished from their value according to the proposition of the plaintiff. But the plaintiff is a tailor, and if the judge intended to convey the idea, that he was entitled to recover the additional value, which his labor and skill might have given to the goods, we think his charge was calculated to mislead the jury, and to make the defendant responsible for *342a loss of profits, which he might have made by his own industry.
is liable ^for^the done™ byJmíits «“lit out his authority or order. He is answerable for occasioned™^ an pffenee or quasi offence, committed by those dóne^vith-out his order, m may exonerate rendering^ Sthé slave to be sold,
The second bill of exceptions was taken to the refusal of the judge to instruct the jury, at the request of the defendant’s counsel, that the plaintiff could not recover, unless it was proved that the act from which the injury- resulted, was done by the order and. authority of the defendant, or with his knowledge and approbation, and that even his subsequent knowledge and approbation of such act, would not make ° 1 x him responsible; but the court charged, that the master was responsible, if the damage had been caused by his slave, acting either bv or without the master’s order. We are of , ° ~ opinion the court did not err. The Civil Code declares, that " the master shall be answerable for all the damages occasioned by an offence or quasi offence, committed by his slave, independent of the punishment indicted on the slave.” •Article 180. Except in the case in which fthe offence was committed by the order of the master, he may exonerate himself by surrendering the offending slave to be sold.
■ It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be reversed, and the verdict set aside; and it is further ordered, that the case be remanded for a new trial, with instructions to the judge, to abstain from charging the jury, that the plaintiff is entitled to recover, if any thing, the loss of profits which he might have made from the goods, as well as of the value of the goods themselves, and not to decline to charge them according to the request of the defendant, as set forth in the first bill of exceptions, and that the plaintiff and appellee pay the costs of appeal.